                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                    AUGUSTA DIVISION

TAMIKA MECCA SMITH EL:BEY,             )
                                       )
           Plaintiff,                  )
                                       )
      v.                               )                    CV 119-055
                                       )
ERIN SCHUETZE, Auben Realty, LLC,      )
UNIDENTIFIED AGENT, Auben Realty,      )
LLC; VICKI HESTER; CHARLES LYON; )
AMY HARKE; RAMONE LAMPKIN;             )
ROBERT SAMS; EUGENE BRENTLY;           )
STEVEN BILLMAN; SCOTT REECE;           )
                                       )
           Defendants.                 )
                                  _________

                                           ORDER
                                           _________

       Plaintiff has paid the $400.00 filing fee in the above-captioned case. Because she is

proceeding pro se, the Court will provide Plaintiff with some basic instructions regarding the

development and progression of this case.

       Initially, Plaintiff is responsible for serving Defendants.           Because it is not

immediately apparent in what capacity Plaintiff intends to sue Defendants Hester, Lyon,

Harke, Lampkin, Sams, Brently, Billman, and Reece, all of whom Plaintiff alleges to be

public officials or government employees, the Court will provide instructions on two types of

service.1 In order to properly request that Defendants waive personal service, Plaintiff must



       1
       In an effort to ensure that Plaintiff has sufficient information to determine exactly which
method of service may be appropriate for each Defendant, the Court INSTRUCTS the CLERK
       (1)     obtain from the Clerk of Court an appropriate number of copies of

               (a)      the notice of lawsuit and request to waive service of summons form,
                        and

               (b)      the waiver of service of summons form;

       (2)     complete both forms for each Defendant; and

       (3)     mail the completed notice form, along with a copy of the file-stamped
               complaint and two waiver forms appended to Federal Rule of Civil
               Procedure 4, to Defendants by first class mail, with a prepaid means for
               returning the waiver form, and request that each Defendant waive
               formal service of the summons. Using the form appended to Rule 4,
               Defendants must be informed of the consequences of waiving and not
               waiving service.

Fed. R. Civ. P. 4(d).

       Individuals, corporations, partnerships, and associations have a duty to avoid

unnecessary expenses of serving the summons, and a defendant who fails to sign and return a

waiver without good cause must bear the expenses incurred in making personal service. Fed.

R. Civ. P. 4(d)(1) & (2). A defendant whose return of the waiver is timely does not have to

answer the complaint until sixty days after the date Plaintiff mails the request for waiver.

Fed. R. Civ. P. 4(d)(3). However, should a defendant choose not to waive personal service

of the summons and complaint, Plaintiff is still responsible for properly effecting personal

service. Fed. R. Civ. P. 4(c) & (e).

       To the extent Plaintiff may be attempting to serve a state, a municipal corporation, or

any other state-created governmental organization, Plaintiff must either: (1) serve a copy of

the summons and complaint on the appropriate chief executive officer, or (2) serve a copy of

the summons and complaint in the manner prescribed by the state’s law for serving a

to attach a copy of Fed. R. Civ. P. 4, including the appended forms, to Plaintiff’s service copy of
this Order.


                                                2
summons or like process on such a defendant. Fed. R. Civ. P. 4(j)(2).

        The Court HEREBY NOTIFIES Plaintiff she has ninety days from the date her

complaint was filed to serve Defendants, and failure to do so may result in their dismissal

from this lawsuit or dismissal of the entire case. Fed. R. Civ. P. 4(m).

        IT IS ORDERED that Plaintiff shall serve upon Defendants, or upon their attorney if

appearance has been entered by counsel, a copy of every further pleading or other document

submitted to the Court. Plaintiff shall include with the papers to be filed a certificate stating the

date a true and correct copy of any document was mailed to Defendants or their counsel. Fed. R.

Civ. P. 5; Loc. R. 5.1. Every pleading shall contain a caption setting forth the name of the court,

the title of the action, and the file number. Fed. R. Civ. P. 10(a). Any paper received by a

District Judge or Magistrate Judge that has not been properly filed with the Clerk of Court or that

fails to include a caption or certificate of service will be returned.

        It is Plaintiff’s duty to cooperate fully in any discovery that may be initiated by

Defendants. Upon being given at least five days’ notice of the scheduled deposition date,

Plaintiff shall appear and permit her deposition to be taken and shall answer, under oath and

solemn affirmation, any question that seeks information relevant to the subject matter of the

pending action. Failing to answer questions at the deposition or giving evasive or incomplete

responses to questions will not be tolerated and may subject Plaintiff to severe sanctions,

including dismissal of this case. Defendants shall ensure that Plaintiff’s deposition and any other

depositions in the case are taken within the 140-day discovery period allowed by this Court’s

Local Rules.2


      The Local Rules and commonly used Forms may be found on the Court’s website at
        2

www.gasd.uscourts.gov/.

                                                   3
        While this action is pending, Plaintiff shall immediately inform this Court and opposing

counsel of any change of address. Failure to do so will result in dismissal of this case.

        Plaintiff must pursue this case and failure to do so may result in dismissal for want of

prosecution. Fed. R. Civ. P. 41; Loc. R. 41.1. If Plaintiff wishes to obtain facts and information

about the case from Defendants, Plaintiff must initiate discovery. See generally Fed. R. Civ. P.

26 through 37 (containing the rules governing discovery and providing for the basic methods of

discovery). Plaintiff should begin discovery promptly and complete it within the time limit set

forth in Local Rule 26.1(d).

        Interrogatories are a practical method of discovery for pro se litigants. See Fed. R. Civ.

P. 33. Interrogatories shall not contain more than twenty-five questions. Id. Plaintiff must have

the Court’s permission to propound more than one set of interrogatories to a party. Discovery

materials should not be filed routinely with the Clerk of the Court. Exceptions include when the

Court directs filing; when a party needs such materials in connection with a motion or response,

and then only to the extent necessary; and when needed for use at trial. If Plaintiff wishes to file

a motion to compel pursuant to Fed. R. Civ. P. 37, she should first contact the attorney for

Defendants and try to work out the problem. If Plaintiff proceeds with the motion to compel, she

should also file therewith a statement certifying that she has contacted opposing counsel in a

good faith effort to resolve any dispute about discovery. Loc. R. 26.5.

        Plaintiff must maintain a set of records for the case. If papers are lost and new copies are

required, these may be obtained from the Clerk of the Court at the standard cost of fifty cents per

page.

        Under this Court’s Local Rules, a party opposing a motion to dismiss shall file and serve

her response to the motion within fourteen days of its service. “Failure to respond within the

                                                 4
applicable time period shall indicate that there is no opposition to a motion.” Loc. R. 7.5.

Therefore, if Plaintiff fails to respond to a motion to dismiss, the Court will assume that there is

no opposition to the defendant’s motion and grant the dismissal.

       A response to a motion for summary judgment must be filed within twenty-one days after

service of the motion. Loc. R. 7.5, 56.1. A failure to respond shall indicate that there is no

opposition to the motion. Loc. R. 7.5. Furthermore, each material fact set forth in a defendant’s

statement of material facts will be deemed admitted unless specifically controverted by a

statement filed by Plaintiff. Loc. R. 56.1. Should a defendant file a motion for summary

judgment, Plaintiff is advised that she will have the burden of establishing the existence of a

genuine issue as to any material fact in this case. That burden cannot be carried by reliance on

the conclusory allegations contained within the complaint. Should a factual assertion in a

defendant’s motion for summary judgment be supported by affidavits or other materials in the

record as provided in Fed. R. Civ. P. 56(c), Plaintiff must respond in kind with counter-affidavits

or other such materials, if she desires to contest the defendant’s factual assertion. Should

Plaintiff fail to properly address a defendant’s factual assertions and show that there is a genuine

issue for trial, the factual assertions made in the defendant’s motion which are properly

supported will be accepted as undisputed and, if the defendant is entitled to judgment as a matter

of law, summary judgment will be entered against Plaintiff pursuant to Fed. R. Civ. P. 56.

       SO ORDERED this 4th day of April, 2019, at Augusta, Georgia.




                                                 5
